              Case 2:20-cr-00085-RAJ Document 20 Filed 08/18/20 Page 1 of 1




 1                                                              HON. RICHARD A. JONES
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8
     UNITED STATES OF AMERICA,                   ) No. 2:20-cr-00085-RAJ
 9                                               )
                    Plaintiff,                   ) ORDER GRANTING MOTION TO
10                                               ) FILE OVERLENGTH MOTION
               v.                                )
11                                               )
     HARBANS SINGH,                              )
12                                               )
                    Defendant.                   )
13                                               )
14
15         Upon the motion of the defendant to file an Overlength Motion to Dismiss

16   Counts 1 and 2 in excess of the twelve-page limitation imposed by Local Rule 12(b)(5)

17   of the Rules of the United States District Court for the Western District of Washington,

18   and the Court finding good cause,

19         IT IS HEREBY ORDERED that the Motion (Dkt. #18) is GRANTED and leave

20   of court is hereby granted for the defendant to file a Motion to Dismiss Counts 1 and 2

21   not to exceed 24 pages.

22         DATED this 18th day of August, 2020.

23
24
                                                     A
                                                     The Honorable Richard A. Jones
25                                                   United States District Judge
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION TO                                   1601 Fifth Avenue, Suite 700
       FILE OVERLENGTH MOTION - 1                                           Seattle, WA 98101
                                                                                (206) 553-1100
